Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170067735 (herein Khosla) in view of US 20130147939 (herein Nawata).
Regarding claim 1, Khosla teaches A universal material tester (apparatus 20, [0028], Fig. 1) comprising: 
a frame comprising a base (base 22, [0028]), a vertical guide support having a lower end connected to the base and an upper end (column 26, [0028]), and a crosshead, which is connected to the upper end of the vertical guide support (controller 36a, [0032]); 
vertical guides, which are supported by the vertical guide support and extend in a vertical direction between the crosshead and the base (guides 39, [0040], Fig. 1; guides 48, [0047]); 
an upper carriage, which is guided along the vertical guides and comprises at least two installation sockets for installing and securing at least two test units of a set of test units, each of said at least two installation sockets being defined by a left plate of the carriage, a right plate of the carriage, and at least one partition between the left plate of the carriage and the right plate of the carriage (Fig. 1, [0040], and [0047] teach the column 26 supports at least one Z-stage, such as a first Z-stage test unit or a test unit 38, [0040]; and the column 26 may support a second Z-stage test unit 46, the position of which can be adjusted in its own vertical guides 48, [0047]; Note: test units 38 and 46 correspond to test units of the present invention and their attachment means shown in Fig. 1 correspond to the present claimed limitations); 
a drive mechanism for driving the upper carriage in said vertical direction (Z-stage test unit 38 is adjustably moveable in the direction of the Z-axis along guides 39, e.g., from a rack-and-wheel mechanism, [0040]; ); 
a set of test tools installable and securable in the test units of said set of test units for engaging a specimen of a test material (test units 38 and 46, Fig. 1; [0031] teaches table for holding specimen); and 
a lower carriage that supports a specimen table for securing the specimen of the material to be tested and a lower carriage drive mechanism for driving the lower carriage at least in one direction in a horizontal plane for positioning the specimen in alignment with the test tool being used (Y-stage 24 (moveable) supports an X-stage 28, which is moveable in the X-axis direction, e.g., with the use of a first X-axis drive means, such as a lead-and-nut drive mechanism, [0028]).
Further regarding claim 1, Khosla does not teach, “at least two of the test units of said set of test units being identical in a function and application of test tools installed in the at least two of the test units but different in measurement ranges of characteristics of a material being tested.” However, Nawata teaches the deficiencies of Khosla (imaging unit 50 and wide area imaging unit 80 are both in system 100, and function and are applied identically but the range [narrow vs widefield of view] differs). It would be obvious to one of ordinary skill in the art to incorporate imaging units 50 and 80 of Nawata into the test units of Khosla for at least the purpose of capturing high resolution images of a test object within a single process for analysis ([0002]-[0003]).
Regarding claim 2, Khosla teaches wherein the left plate of the carriage is provided with a left plate guide, the right plate of the carriage is provided with a right plate guide, the at least one partition has on each side a partition guide, which is neighboring to a facing left plate guide or a right plate guide, respectively; the at least two of the test units of said set of the test units being installable in the at least two installation sockets by guiding and securing them between the left plate guide and the partition guide, which is neighboring to the facing left plate guide, and between the right plate guide and the partition guide, which is neighboring to the facing right plate guide, respectively (Fig. 1 teaches mounts for test units 38 and 46, and configuration of column 26 which corresponds to guide support, and guides 39 and 48, with partitions between the respective guides).
Regarding claim 7, Khosla teaches wherein the test units are selected from the group consisting of a scratch test unit, a load measurement unit, a hardness measurement unit, and an imaging head (test unit 38, e.g., a hardness measurement unit, [0040]).

Allowable Subject Matter
Claims 12-19 are allowed.
Regarding claim 12 and dependents thereof, the prior art does not teach, “at least one removable partition between the left plate of the carriage, and the right plate of the carriage, so that upon removal of the at least one removable partition the number of the at least two installation sockets is reduced by one thus forming at least one wide installation socket, which is wider than each of said at least two installation sockets, at least one of said at least two test units being installable in the at least one wide socket.” Khosla teaches many limitations of the present invention but does not have a removable partition to create a wider socket. It is known in the art to be able to remove test units for modularity but the prior art is silent regarding widening a socket through removal of a partition. 
Claims 3-6 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3 and 4 and dependents thereof also feature the removable partition to widen socket that was noted as allowable subject matter from claim 12 and as such contain allowable subject matter for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/               Examiner, Art Unit 2852